DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 1, 5, 6 and 7 do not comply with 37 U.S.C. 1.84(l) Character of lines, numbers, and letters which requires “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The letters found on these Figures are not clean and uniformly thick and well-defined.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 9, 13, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected as being indefinite as the phrase “a signal included in a present audible band”, found on line 6 of the claim, is indefinite as it is unclear if the recited “signal” is the same “signal” as the “signal included in a preset audible band” found in claim 2 (from which claim 3 depends) or is a separate signal from the one recited in claim 2. Clarification is necessary as to if these are the same or separate signals.
Claim 4 is rejected as being indefinite as the phrase “a signal included in a present non- audible band”, found on line 3 of the claim, is indefinite as it is unclear if the recited “signal” is the same “signal” as the “signal included in a preset non-audible band” found in claim 2 (from which claim 4 depends) or is a separate signal from the one recited in claim 2. Clarification is necessary as to if these are the same or separate signals.
Regarding claim 9, the phrase "-type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 13 is rejected as being indefinite as the phrase “a signal included in a present audible band”, found on lines 1-2 of the claim, is indefinite as it is unclear if the recited “signal” is the same “signal” as the “signal included in a preset audible band” found in claim 11 (from which claim 13 depends) or is a separate signal from the one recited in claim 11. Clarification is necessary as to if these are the same or separate signals.
Claim 14 is rejected as being indefinite as the phrase “a signal included in a present non- audible band”, found on line 2 of the claim, is indefinite as it is unclear if the recited “signal” is the same “signal” as the “signal included in a preset non-audible band” found in claim 11 (from which claim 4 depends) or is a separate signal from the one recited in claim 11. Clarification is necessary as to if these are the same or separate signals.
Regarding claim 19, the phrase "-type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Grajski et al (EP 0 529 786 A2) (hereafter Grajski).
With regards to claim 1, Grajski discloses a motor noise detecting device using an AE sensor (vibration sensor 30), comprising: a signal sensing part (31) for sensing an acoustic signal generated from an object to be tested (measures vibration in the range of 0 to 32 KHz); a data acquisition part (A/D converter 35) for receiving the acoustic signal sensed by the signal sensing part and converting it into an acoustic digital signal (A/D converter 35); and a data analysis part (microprocessor 36) for receiving and analyzing the acoustic digital signal to perform a detection on whether the object to be tested is abnormal (column 3 line 34 – column 4 line 30), wherein the signal sensing part comprises an AE (Acoustic Emission) sensor (accelerometer 31, column 3 lines 34-37) for sensing an elastic wave (vibration waves) included in the acoustic signal (column 3 line 34 – column 4 line 30), and wherein the data analysis part (microprocessor 36) generates result data of analyzing the acoustic digital signal (column 3 line 1 – column 4 lines 38), analyzes the generated result data through a pre-learned model (column 5 line 2 – column 6 line 1), and detects whether the object to be tested is abnormal (column 5 line 2 – column 6 line 1).
With regards to claim 10, Grajski discloses a motor noise detecting method performed by a device using an AE sensor (column 2 line 38 – column 7 line 31), the method comprising: sensing an acoustic signal generated from an object to be tested using an AE (Acoustic Emission) sensor (accelerometer 31) provided in the device (column 3 line 1 – column 5 line 50); converting the sensed acoustic signal into an acoustic digital signal (A/D converter 35); generating result data of analyzing the acoustic digital signal (microprocessor 36); and analyzing the generated result data through a pre-learned model to detect whether the object to be tested is abnormal (column 5 line 2 – column 6 line 1).
With regards to claim 20, Grajski discloses a motor noise detecting program using an AE sensor (column 2 line 38 – column 7 line 31), which is combined with a hardware computer device (microprocessor 36) and stored in a storage medium (memory 37), wherein the program is configured to: sense an acoustic signal generated from an object to be tested using an AE (Acoustic Emission) sensor (accelerometer 31, column 3 line 1 – column 5 line 50); convert the sensed acoustic signal into an acoustic digital signal (A/D converter 35); generate result data of analyzing the acoustic digital signal (microprocessor 36); and analyze the generated result data through a pre-learned model to detect whether the object to be tested is abnormal (column 5 line 2 – column 6 line 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grajski in view of Turbahn et al. (CA 2 683 824) (hereafter Turbahn).
With regards to claim 2, Grajski discloses the claimed invention with the exception of the data analysis part further comprises: an audible band analysis module for generating result data by analyzing a signal included in a preset audible band among the acoustic digital signals; and a non-audible band analysis module for generating result data by analyzing a signal included in a preset non-audible band among the acoustic digital signals.
Turbahn discloses a data analysis comprising an audible band analysis module (106) for generating result data by analyzing a signal included in a preset audible band among the acoustic digital signals (page 11, lines 4-10); and a non-audible band analysis module (107) for generating result data by analyzing a signal included in a preset non-audible band among the acoustic digital signals (page 11, lines 11-14).
It would have been obvious to one of ordinary skill in the art to modify Grajski to include the dual analysis of Turbahn as Grajski clearly indicates at column 3 lines 34-37 that the sensor has a bandwidth of 0 to 32 KHz and one of ordinary skill in the art recognizes the advantages of monitoring all frequencies found within the monitored engine.
With regards to claim 3, Grajski discloses the signal sensing part further comprises an RPM sensor (column 3 lines 15-17) configured to sense an RPM signal (column 3 lines 15-17); the data acquisition part receives the RPM signal and converts it into an RPM digital signal (inherent, A/D converter 35); and the audible band analysis module analyzes a signal included in a preset audible band among the acoustic digital signals and the RPM digital signal through order analysis to generate result data (column 3 line 2 – column 4, line 30, signal analyzing utilizes RPM to determine window for sampling).
With regards to claim 11, Grajski discloses the claimed invention with the exception of the generating of the result data comprises: generating first result data by analyzing a signal included in a preset audible band among the acoustic digital signals; and generating second result data by analyzing a signal included in a preset non-audible band among the acoustic digital signals.
Turbahn discloses a data analysis comprising an audible band analysis module (106) for generating result data by analyzing a signal included in a preset audible band among the acoustic digital signals (page 11, lines 4-10); and a non-audible band analysis module (107) for generating result data by analyzing a signal included in a preset non-audible band among the acoustic digital signals (page 11, lines 11-14).
It would have been obvious to one of ordinary skill in the art to modify Grajski to include the dual analysis of Turbahn as Grajski clearly indicates at column 3 lines 34-37 that the sensor has a bandwidth of 0 to 32 KHz and one of ordinary skill in the art recognizes the advantages of monitoring all frequencies found within the monitored engine.
With regards to claim 12, Grajski discloses sensing an RPM signal of the object to be tested using an RPM sensor provided in the device (column 3 lines 15-17); and converting the RPM signal into an RPM digital signal (inherent, A/D converter 35).
With regards to claim 13, Grajski discloses the generating of the first result data comprises: filtering a signal included in a preset audible band among the acoustic digital signals; and generating the first result data by analyzing the filtered signal and the RPM digital signal through order analysis data (column 3 line 2 – column 4, line 30, signal analyzing utilizes RPM to determine window for sampling).


Allowable Subject Matter
Claims 4-8 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4, the prior art of record fails to disclose and/or teach a motor noise detecting device, wherein the non-audible band analysis module comprises: a filtering unit for filtering a signal included in a preset non-audible band among the acoustic digital signals; a time domain analysis unit for generating result data including at least one of an integral amount, a width, a maximum height, and a peak counter by extracting an envelope based on time and amplitude of a filtered signal; and a frequency domain analysis unit for generating result data including at least one of amount of electricity and energy for each frequency band by analyzing the filtered signal through a fast Fourier transform based on a frequency and an amplitude.
With regards to claim 5, the prior art of record fails to disclose and/or teach a motor noise detecting device wherein: the model comprises a rule-based abnormality diagnostic model and a deep learning-based abnormality diagnostic model; and the data analysis part comprises: a rule-based abnormality diagnostic module for analyzing the result data using the rule- based abnormality diagnostic model, matching an abnormality type of the object to be tested and a cause characteristic included in the result data, and outputting the matched result; and a deep learning-based abnormality diagnostic module for analyzing the result data using the deep learning-based abnormality diagnostic model and outputting an abnormality type of the object to be tested.
With regards to claim 14, the prior art of record fails to teach and/or suggest a motor noise detecting method comprising the generating of the second result data comprising filtering a signal included in a preset non-audible band among the acoustic digital signals; generating second result data including at least one of an integral amount, a width, a maximum height, and a peak counter by extracting an envelope based on time and amplitude of the filtered signal; and generating second result data including at least one of amount of electricity and energy for each frequency band by analyzing the filtered signal through a fast Fourier transform based on a frequency and an amplitude.
 With regards to claim 15, the prior art of record fails to teach and/or suggest a motor noise detecting method comprising the model comprises a rule-based abnormality diagnostic model and a deep learning-based abnormality diagnostic model; and the detection comprises: analyzing the result data using the rule-based abnormality diagnostic model, matching an abnormality type of the object to be tested and a cause characteristic included in the result data, and outputting the matched result; and analyzing the result data using the deep learning-based abnormality diagnostic model, and outputting an abnormality type of the object to be tested.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
PARTHASARATHY et al. (CA 2 710 902 A1) discloses a computer implemented method for receiving condition information from a plurality of condition detection sensors coupled to a wind turbine.
JIANG et al. (CN 105243421 A) discloses a method of transmitting friction fault identification between dynamic and static components based on CNN.
D’SOUZA et al. (US 2017/0097323 A1) discloses a system and method for detecting defects in stationary components of rotary machines.
KIM et al. (KR 101745805 B1) discloses an apparatus and method for machine condition monitoring using envelope analysis of the measured signal.
HOLROYD et al. (DE 102011054938 B4) discloses a sensor-based means for monitoring the mechanical condition of intermittently operated rotating machinery. 
Araki et al. (US 10,385,853 B2) discloses a rotary machine abnormality detection device and method thereof.
Szurley et al. (US 2020/0210825 A1) discloses training a deep learning system to detect engine knock with accuracy associated with high fidelity knock detection sensors despite using data from a low fidelity knock detection sensor.
WU et al. (CN 111626153 A) discloses a partial discharge fault state identification method based on integrated learning.
LI et al. (CN 111898095 A) discloses a deep migration learning intelligent fault diagnosis method, device, and storage medium.
Huckaby (US 2022/0034289 A1) discloses an engine knock control system for carburetor engines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855